IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TYRONE K DOBBS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-0464

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION and UNITED
STATES POSTAL SERVICE,

      Appellees.

_____________________________/

Opinion filed August 12, 2016.

An appeal from the Reemployment Assistance Appeals Commission.
Frank E. Brown, Chairman.

Tyrone K. Dobbs, Jr., pro se, Appellant.

Cristina A. Velez, Appellate Counsel, Reemployment Assistance Appeals
Commission, Tallahassee, for Appellees.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.